DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the winchbox being between the first and second mount assemblies and mounting plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 11-14, claim 12 lines 8-10 discloses “wherein the winchbox being positioned … mount assemblies.”  However, it is unclear how the winchbox is positioned BETWEEN the first and second assemblies as the first and second assemblies are connected to each other.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson US Patent 3762584 in view of Christiansen US Patent 8602394.

With respect to claim 11, 15, Peterson discloses a heavy equipment recovery winch system, comprising: 
a recovery winch assembly (12) mountable to a drive end (front end) of a heavy equipment vehicle (10) and operatively connected to a hydraulic assembly (for piston 11) operatively connected to a portion of the heavy equipment vehicle wherein the recovery winch assembly, comprising: 
a winchbox (12) having a mounting plate (31), a winch (12) having a cable (13) positioned on the mounting plate and;
a fairlead assembly (37-39) mountable to a rear end (rear of equipment) of the heavy equipment vehicle, the fairlead assembly cooperating with the recovery winch assembly to guide the cable from the recovery winch assembly.  
Peterson does not disclose a fairlead mounted on a portion of the winchbox so as to guide the cable from the winch.;
[claim 15] wherein the fairlead is provided integrated to a side of the winchbox.  
However, Christiansen discloses a fairlead (100) mounted on a portion of the winchbox (305) so as to guide the cable from the winch; wherein the fairlead is provided integrated to a side of the winchbox.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Peterson with the teaching of Chris for the purpose of guiding the cable off the drum of the winch.  

12. (Currently amended) The system of claim 11 wherein the recovery winch assembly, comprising: a first mount assembly (19) connected to a portion of the heavy equipment vehicle; and a second mount assembly (17) connected to the first mount assembly, wherein the winchbox is positioned between the first and second mount assemblies (between via the vertical axis).  

14. (Currently amended) The system of claim  11 wherein the mounting plate is a pair of mounting plates (31, 30) wherein the winchbox is positioned therebetween (between vertically).  

16. (Currently amended) The system of claim 11, the fairlead assembly, comprising: a pair of attachment members (32) connected to a base member (36); and at least one roller (34) positioned between the pair of attachment members (32).  

17. (Original) The system of claim 16 wherein at least one attachment is positioned within a receiving space of a frame (17, 18, 24) of the heavy equipment vehicle.  

18. (Original) The system of claim 16 wherein the pair of attachments members connected on opposing sides of the frame of the heavy equipment vehicle (on opposite sides).  

19. (Currently amended) The system of claim 16 wherein the roller (34) is connected to the pair of attachment members (32) with a pin (shaft/axle through 34) so as to provide assistance guiding the cable of the winch of the recovery winch assembly.  

20. (Original) The system of claim 11 wherein the heavy equipment vehicle is an excavator (10 is an excavator). 

Allowable Subject Matter
Claims 1, 3-6, 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically over Peterson US Patent 3762584 in view of Christiansen US Patent 8602394 teaches a winch with a fairlead and an additional fairlead but does not specifically disclose 
an excavator , the recovery winch assembly, comprising: a first mount assembly connected to a portion of the excavator; a winchbox having a mounting plate, a winch having a cable positioned on the mounting plate and an integrated fairlead mounted on a portion of the winchbox so as to guide the cable from the winch; and a second mount assembly connected to the first mount assembly, a fairlead assembly mountable to a bottom of a rear end of the excavator so as to guide the cable and prevent damage to the cable and bottom of the excavator.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-12, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654